Martin, J.,
delivered the opinion of the court.
This is a suit on an attachment bond, and tbe plaintiff claims the amount of the penalty, which is two hundred dollars; twenty-five dollars for a lawyer’s fee; twenty-five dollars for travelling expenses, and fifty dollars for loss of time and detention. These aggregated sums form that of 00 ° three hundred dollars. The judgment appealed from is for J ° 1 J-thirty. The constitution has confined our jurisdiction to cases where the object in dispute exceeds in value the sum of three hundred dollars.
It is therefore ordered, adjudged, and decreed, that the appeal be dismissed at the appellant’s cost.